[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                     FILED
                                                          U.S. COURT OF APPEALS
                             No. 10-11344                   ELEVENTH CIRCUIT
                         Non-Argument Calendar                 AUGUST 30, 2010
                       ________________________                  JOHN LEY
                                                                  CLERK
                   D.C. Docket No. 1:09-cv-21167-ASG

JAMES BERNARD CAMPBELL,

                                              lllllllllllllllllllllPlaintiff-Appellant,

                                  versus

DAVID M. GERSTEN,
JOSEPH P. FARINA,
KATHERINE FERNANDEZ RUNDLE,
BILL MCCOLLUM,

                                           lllllllllllllllllllllDefendants-Appellees.


                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (August 30, 2010)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      James Bernard Campbell, a federal prisoner, appeals pro se the dismissal of

his application to reopen his state post-conviction proceedings. The district court

ruled that Campbell’s action failed to state a claim upon which relief could be

granted. 28 U.S.C. § 1915(e)(2)(B)(ii). We affirm.

      Campbell filed an application for a preliminary injunction and asked the

district court to compel a Florida court to reopen Campbell’s proceedings to vacate

his conviction, Fla. R. Crim. P. 3.850. Campbell argued that the state court, the

prosecutor, and defense counsel had denied him due process acting under color of

state law, 42 U.S.C. § 1983. The district court dismissed Campbell’s application.

      The district court did not err because Campbell failed to state a claim for

any form of cognizable relief. Even if we look “behind the label of” Campbell’s

application and amendments, his action is not “cognizable under a different

remedial statutory framework.” United States v. Jordan, 915 F.2d 622, 624–25

(11th Cir. 1990). Because the state court ruled that Campbell’s motions were

barred from review as successive and untimely, he cannot relitigate those issues in

a petition for a writ of habeas corpus. See Marek v. Singletary, 62 F.3d 1295,

1301 (11th Cir. 1995). The district court also lacked authority to issue a writ of

mandamus to compel the state court and its officers to reinstate his motions to

vacate and consider those motions on the merits. See Lamar v. 118th Jud. Dist.

                                          2
Ct., 440 F.2d 383, 384 (5th Cir. 1971). Campbell also failed to state a claim under

section 1983 because his arguments about the denial of his post-conviction motion

and constitutional violations committed by state authorities challenged the fact and

duration of his confinement. See Wilkinson v. Dotson, 544 U.S. 74, 78, 125 S. Ct.

1242, 1245 (2005).

      We AFFIRM the dismissal of Campbell’s application.




                                         3